DETAILED ACTION

This Office Action is responsive to the communication filed 12/16/2020, in reply to the Non-Final (NF) Office Action of 09/18/2020. 
Current status of the claims:
Claims 1-21 were previously presented and examined.
Claims 1-21 remain pending. The detail office action to the pending claim 1-21 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Rejections under 35 USC § 103
Applicants’ Remarks Made in an Applicants Arguments/Remarks, filed in response the Office Action dated 09/18/2020 has been fully considered, but they are not persuasive. The applicant arguments are summarized as follows:

Regarding claim 1, the cited references, considered alone or in any proper combination thereof, fail to disclose or suggest the features “obtaining, at a transceiver of second node, a signal designed to be transmitted at a pre- defined symbol rate; transmitting, from the transceiver of the second node to the physical layer of the first node, the signal at a symbol rate lower than the pre-defined symbol rate”, recited in claim 1. 
Regarding claims 11 and 21, these claims recites somehow similar features as claim 1 and thus, for at least the same reasons, Applicant submits that the cited references, considered alone or in any proper combination thereof, fail to disclose or suggest said features. Applicant further respectfully submits that dependent claims 2-10 and 12-20 are 

In response to applicant’s argument that there is no teaching or suggestion of the claim limitations “obtaining, at a transceiver of second node, a signal designed to be transmitted at a pre- defined symbol rate; transmitting, from the transceiver of the second node to the physical layer of the first node, the signal at a symbol rate lower than the pre-defined symbol rate” in the prior art cited, the examiner respectfully traverses. Because, contrary to the assertion in the Applicant’s Argument/Remarks, the cited references in combination do teach or suggest said claimed limitation. For example, Diab, discloses obtaining at a transceiver of the second node (e.g. Diab Figs. 1-2 Col. 3 lines 47-51, Col. 6, line 20-50: obtains a signal at a transceiver of the second node which is designed to be transmitted at a predetermined rate (i.e. symbol rate); and (e.g. Diab, Fig. 6 and Col. 3 lines 47-51, Col. 6, line 20-50, Col.  11, lines 20-40:  the transceiver of the second node transmits the signal at a rate for a predetermined duration of time to the physical layer of the first node, wherein the transmitted signal is configured to transition the first node from the low power mode to an awake state (e.g. Diab, Fig. 4, and Col.  11, lines 20-40, Col. 7, lines 1-6, Col. 9, lines 40-50); and stops or ends the transmission of the signal at the end of the duration of time (e.g. Diab, Fig. 6, Col. 11, lines 55-64). Lin teaches or suggests, in the same technical field as Diab, the feature transmitting at a symbol rate lower than the pre-defined symbol rate (e.g. Lin, Figs. 1, 8 and Paras 40046], [0054], [0086]: transmitting at a symbol rate lower than the pre-defined symbol rate of 750 MHz). As such, the teaching or suggestion to make the claimed combination and the reasonable expectation of success is found in the cited prior art applied for determining obviousness under 35 U.S.C. 103 as fully described in Pages 3-7 of the Office’s letter, dated September 18, 2020. Further, the examiner recognizes that obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching or suggestion to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). For at least the foregoing reasons, the Examiner respectfully submits that independent claims 1, 11 and 21 are not patentable over Diab and Lin, because Diab and Lin, taken either separately or in combination, teaches or suggests Applicant's claimed method and device as recited in independent claims 1,11, and 21. Therefore, the rejection of the pending claims under 35 U.S.C. § 103 as being obvious in view of Diab and Lin is appropriate. Accordingly the applied prior art reasonably and properly meet all the claimed limitation as rejected. Dependent claims 2-10 and 12-20 depend either directly or indirectly from independent claims 1, 11, 21 and are thus are not patentable for at least the reasons supporting the patentability of their respective independent base claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 10, 11, 12, 14, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US9001843 to Diab et al. (“Diab”) in view of US2019/0181872 to Lin et al. (“Lin”) (the references in parentheses apply to the prior art document)

RE claims 1 and 11, 21, Diab disclose a method for waking a physical layer of a first node in a low power mode, a first network interface device having a transceiver and a first network interface device having a transceiver (e.g. Diab, Col. 9, lines 40-50) the first node being in a network comprising at least the first node and a second node in an awake mode (e.g. Diab, Fig. 1, Col. 2, line 65 thru Col. 3, line 50), the first and second nodes having transceivers 
obtaining at a transceiver of the second node (see for example Figs. 1-2 of Diab: obtains a signal at a transceiver of the second node), a signal designed to be transmitted at a pre-defined symbol rate (e.g. Col. 3 lines 47-51, Col. 6, line 20-50: signal to be transmitted at a predetermined clock rate);  
transmitting from the transceiver of the second node to the physical layer of the first node (e.g. Fig. 6 and Col.  11, lines 20-40), the signal at a symbol rate [….] for a predetermined duration of time ( e.g. Col. 3 lines 47-51, Col. 6, line 20-50: signal to be transmitted at a predetermined clock rate);  , wherein the transmitted signal is configured to transition the first node from the low power mode to an awake state (e.g. Diab, Fig. 4, Col.  11, lines 20-40, Col. 7, lines 1-6, Col. 9, lines 40-50); and stopping the transmission of the signal at the end of the predetermined duration of time (e.g. Diab, Fig. 6, Col. 11, lines 55-64: ends transmission of the signal at the end of the duration of time).
The subject matter of claim 1 differs from Diab in that Diab does not explicitly recite the feature: [at a symbol rate lower than the pre-defined symbol rate], as recited. 
However, Lin teaches or suggests, in the same technical field, the feature transmitting at a symbol rate lower than the pre-defined symbol rate (e.g. Figs. 1, 8 and Paras 40046], [0054], [0086]: transmits at a symbol rate lower than the pre-defined symbol rate of 750 MHz). Hence the prior art includes each feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the features in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify steps of the method with Lin’s teaching or suggestion. In combination, Diab is not altered in that Diab continues to transmit the signal configured to transition from the low power mode to an awake state and stop the transmission at the end of the predetermined duration of time. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by 

RE claims 2 and 12, Diab disclose the method for waking the physical layer of the first node in the low power mode according to claim 1 and/or the first network interface device according to claim 11, wherein the signal is a training signal as defined in IEEE 802.3bp (e.g. Diab, Col. 7, lines 30-40 as defined in Gigabit Ethernet standard (i.e. IEEE 802.3bp)). 

RE claims 4 and 14, Diab disclose the method for waking the physical layer of the first node in the low power mode according to claim 1 and/or The first network interface device according to claim 11, as described above with claim 1’s rejection. Lin does not explicitly disclose the feature: wherein the pre-defined symbol rate for the signal is 750 MHz, as recited. However, Lin teaches or suggests, in the same technical field, wherein the pre-defined symbol rate for the signal is 750 MHz (e.g. Figs. 1, 8 and Paras 40046], [0054], [0086]: transmits at a symbol rate of 750 MHz). Hence the prior art includes each feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the features in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify steps of the method with Lin’s teaching or suggestion. In combination, Diab is not altered in that Diab continues to transmit the signal configured to transition from the low power mode to an awake state and stop the transmission at the end of the predetermined duration of time. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4.



RE claims 10 and 20, Diab disclose the method for waking the physical layer of the first node in the low power mode according to claim 1, wherein the transceiver of the first node is coupled to the transceiver of the second node by a single twisted pair of 5cables (e.g.  Diab, Col. 3, lines 1-10).


Claims 3, 9, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Diab in view of Lin  further in view of US 2018/0041304 Al  to Shen et al. (“Shen”) (the references in parentheses apply to the prior art document)
  
RE claims 3 and 13, Diab disclose the method for waking the physical layer of the first node in the low power mode according to claim 1, wherein the signal is a [….] sequence (e.g. Col. 4, lines 40-50) and Fig. 1). 
The subject matter of claim 3 differs from Diab in that Diab does not explicitly recite the feature: [pseudo-random], as recited. However, Shen teaches or suggests, in the same technical field, the feature wherein the signal is a pseudo-random sequence (e.g. Shen Fig. 1-4 and Paras [0039], [0046]). Hence the prior art includes each feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the features in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify steps of the method with Shen’s teaching or suggestion. In combination, Diab is not altered in that Diab continues to transmit the signal configured to transition from the low power mode to an awake state and stop the transmission at the end of 

RE claims 9 and 19, Diab disclose the method for waking the physical layer of the first node in the low power mode according to claim 1 and the first network interface device according to claim 11, as described above with claim 1’s rejection.  The subject matter of claim 9 differs from Diab in that Diab does not explicitly recite that, the network is an industrial network comprising at least the first node and the second node. However, Shen teaches or suggests, in the same technical field, the feature that, the network is an industrial network comprising at least the first node and the second node (e.g. Shen Para [0016], provides networking hardware comprising circuitry using a scheme may be extended to applications other than IEEE 802.3bp, for example to industrial Ethernet PHY network/s).  Hence the prior art includes each feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the features in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify steps of the method with Shen’s teaching or suggestion. In combination, Diab is not altered in that Diab continues to transmit the signal configured to transition from the low power mode to an awake state and stop the transmission at the end of the predetermined duration of time. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 9.


Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/15/2021